DETAILED ACTION
Status of the Application
	Claims 63-90, 92-100 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment of claims 63-64, 66, 68-69, 71, 73-81, 84, 86-90, 92-94, 96, addition of claim 100 and cancellation of claim 91 as submitted in a communication filed on 5/16/2022 is acknowledged.
Applicant has requested rejoinder of claims 82-83, which are directed to a method of use of the elected product.  However, it is noted that none of the claims directed to the elected product are allowable at this time.  Therefore, the restriction requirement between the elected product and the method of claim 82-83 can be properly maintained. New claim 100 is directed to the elected invention. Claims 82-83, 97-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 63-81, 84-90, 92-96 and 100 are at issue and will be examined to the extent they encompass the polypeptides of SEQ ID NO: 6-8, 10-12, and 14-16. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the first paragraph of the specification is hereby withdrawn by virtue of Applicant’s amendment. 
The previous objection to page 2, lines 16-17 of the specification as originally filed is hereby withdrawn by virtue of Applicant’s amendment. 

Claim Objections
Claim 63 is objected to due to the recitation of “said amino acid sequence selected from (i)….; (ii)…..; or (iii)…..”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “said amino acid sequence selected from (i)….; (ii)…..; and (iii)…..”.  Appropriate correction is required. 
Claim 63 is objected to due to the recitation of “(ii)….and wherein the substitution mutation is selected from a substitution at the Thr at position 3….or a substitution at the Ile at position 10….or a combination thereof”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “(ii)….and wherein the substitution mutation is selected from a substitution … at position 3….; a substitution … at position 10….; and a combination thereof”. Appropriate correction is required. 
Claim 63 is objected to due to the recitation of “wherein the substitution mutation is selected from a substitution...other than Thr or a substitution at the Ile at position….or a combination thereof”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the substitution mutation is selected from a substitution….at position 6….; a substitution …at position 13….; and a combination thereof”. Appropriate correction is required. 
Claim 63 is objected to due to the recitation of “position equivalent to Thr514 and/or Ile521 in SEQ ID NO: 5”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “position corresponding to position 514 and/or 521 in SEQ ID NO: 5”. Appropriate correction is required. 
Claims 64, 66, 68, 69, 71, 73 are objected to due to the recitation of “substitution at the XYZ at position A”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “substitution of the XYZ at position A”. Appropriate correction is required. 
Claims 74, 77-78, 80 are objected to due to the recitation of “wherein the polymerase further comprises substitution mutations at positions….to Leu408, Tyr409 and/or Pro410 in SEQ ID NO: 5”, “wherein the polymerase comprises substitution mutations at positions…to Asp141 and/or Glu143 in SEQ ID NO: 5”, “wherein the polymerase comprises substitution mutations at positions…. to Ala485 in SEQ ID NO: 5”, and “polymerase of claim 63 further comprising a substitution mutation ….at the position…..to Cys223 in SEQ ID NO: 5”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the polymerase further comprises substitution mutations at positions….to positions 408, 409 and/or 410 in the polypeptide of SEQ ID NO: 5”, “wherein the polymerase comprises substitution mutations at positions…to positions 141 and/or 143 in the polypeptide of SEQ ID NO: 5”, “wherein the polymerase comprises a substitution mutation at a position…. to position 485 in the polypeptide of SEQ ID NO: 5”, and “polymerase of claim 63 further comprising a substitution mutation ….at the position…..to position 223 in the polypeptide of SEQ ID NO: 5”.  Appropriate correction is required.  
Claims 75, 79, 81 are objected to due to the recitation of “wherein the polymerase…..Leu408Ala and/or Tyr409Ala…in SEQ ID NO: 5”, “wherein the polymerase…..Ala485Leu or Ala485Val in SEQ ID NO: 5”, and “wherein the polymerase….Cys223Ser in SEQ ID NO: 5”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the polymerase….Leu408Ala and/or Tyr409Ala…in the polypeptide of SEQ ID NO: 5”, “wherein the polymerase….Ala485Leu or Ala485Val in the polypeptide of SEQ ID NO: 5”, and “wherein the polymerase…..Cys223Ser in the polypeptide of SEQ ID NO: 5”. Appropriate correction is required. 
Claim 76 is objected to due to the recitation of “as compared to the polymerase in SEQ ID NO: 5”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “as compared to the polymerase of SEQ ID NO: 5”.  Appropriate correction is required. 
Claim 89 is objected to due to the recitation of “wherein modified nucleotides comprise…”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the modified nucleotides comprise…”.  Appropriate correction is required. 
Claims 89 and 92 are objected to due to the recitation of “-C(R1R2)-N-(R3)2” and -C(R1R2)-N3.”. The terms should be amended to recite  “C(R1R2)-N-(R3)2” and “-C(R1R2)-N3”. Appropriate correction is required. 
Claim 93 is objected to due to the recitation of “wherein the labelled nucleotides is fluorescently…”.  To be grammatically correct, the term should be amended to recite of “wherein the labelled nucleotides are fluorescently…”.   Appropriate correction is required. 

Claim Rejections - 35 USC § 101
Claims 63-77, 84 and 96 were rejected under 35 U.S.C. 101 because the claimed invention was directed to products of nature without significantly more. 
Claim 63 as amended (claims 64-79, 84-90, 92-96 and 100 dependent thereon), now requires the polymerase to comprise (a) all of SEQ ID NO: 1 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10 of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, (b) all of SEQ ID NO: 2 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10  of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, (c) all of SEQ ID NO: 3 except for a substitution of the Thr at position 3 of SEQ ID NO: 3 and/or a substitution of the Ile at position 10 of SEQ ID NO: 3 with any other amino acid, or (d) all of SEQ ID NO: 4 except for a substitution of the Thr at position 6 of SEQ ID NO: 4 and/or a substitution of the Ile at position 13 of SEQ ID NO: 4 with any other amino acid, wherein the residue at position 11 of SEQ ID NO: 4 is any amino acid other than Gln.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	While the  DNA polymerase of Sensen et al. comprises the substitution of the Thr at the position corresponding to position 3 of SEQ ID NO: 1, 2, and 3 and the substitution of the Thr at the position corresponding to position 6 of SEQ ID NO: 4, it does not comprise the remainder of the structure  of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID NO: 4, as shown in the alignment provided below (region in bold/italics; amino acids 511-523 of the polypeptide of Sensen et al.).  Therefore,  this rejection is hereby withdrawn.


SEQ ID NO: 5
RESULT 15
S75407
probable DNA-directed DNA polymerase (EC 2.7.7.7) - Sulfolobus solfataricus
N;Alternate names: protein c04041
C;Species: Sulfolobus solfataricus
C;Date: 11-Oct-1997 #sequence_revision 24-Oct-1997 #text_change 09-Jul-2004
C;Accession: S75407
R;Sensen, C.W.; Klenk, H.P.; Singh, R.K.; Allard, G.; Chan, C.C.Y.; Liu, Q.Y.; Penny, S.L.; Young, F.; Schenk, M.E.; Gaasterland, T.; Doolittle, W.F.; Ragan, M.A.; Charlebois, R.L.
Mol. Microbiol. 22, 175-191, 1996
A;Title: Organizational characteristics and information content of an archaeal genome: 156 kb of sequence from Sulfolobus solfataricus P2.
A;Reference number: S73076; MUID:97055432; PMID:8899719
A;Accession: S75407
A;Status: nucleic acid sequence not shown; translation not shown
A;Molecule type: DNA
A;Residues: 1-764 <SEN>
A;Cross-references: UNIPROT:P95979; UNIPARC:UPI000012978C; EMBL:Y08257; NID:g1707772; PID:g1707813
A;Experimental source: strain P2
A;Note: the nucleotide sequence was submitted to the EMBL Data Library, September 1996
C;Superfamily: DNA polymerase
C;Keywords: nucleotidyltransferase


  Query Match             16.5%;  Score 665;  DB 2;  Length 764;
  Best Local Similarity   25.5%;  
  Matches  205;  Conservative  162;  Mismatches  324;  Indels  114;  Gaps   25;

Qy          2 ILDTDYITENGKPVIRVFK-KENGEFKIEYDRTFEPYFYALLK--DDSAIEDVKKVTAKR 58
              |||  |  :   |:: ::   : |   :  |  | |||| : :  ::  ||::||     
Db          7 ILDFSYEIKGNTPLVYIWSVDDEGNSSVVIDNNFRPYFYIIYEGNENEIIENIKK----- 61

Qy         59 HGTVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAK 118
                   :  :  ||::|:||  ::   :  : |  :   |::|     :  |:: || :  
Db         62 ---NCEALQITKVKRKYLGNIVDALLIQTSTPTQIKKCREKISELNNIKGIFDADIRYTM 118

Qy        119 RYLIDKGLIP----------MEGDEELTMLAFDIETL--YHEG---------------EE 151
              || :|  | |          :: |   |  |: :: :  ::||                :
Db        119 RYSLDFDLRPFTWFRAEVNEVKFDGFRTKKAYILDKILSHYEGNMPELRTIGVDFQIYSK 178

Qy        152 FGT-----GPILMISYADGSEARVITWKKIDLPY---VDVVSTEKEMIKRFLRVVREKDP 203
              :|:      ||:::|           | | : |    :|    : ::|:||:  :   ||
Db        179 YGSLNPRKDPIVVMS----------LWSK-EGPMQFSLDEGIDDLKIIRRFVDYILNYDP 227

Qy        204 DVLITYNGDNFDFAYLKKRCEELGIKFTLGRD-GSEPKIQRMGDRFAVEVKGRIHFDLYP 262
              |::  |: |   : |: :|   ||:|  :||  |||  :   |      : ||:: ||  
Db        228 DIIFVYDSDLLPWKYITERASSLGVKIDIGRKIGSEVSVGTYGH---YSISGRLNVDLTG 284

Qy        263 VIRRTINLPTYTLEAVYEAVFGKPKE---KVYAEEIAQAWESGEGLERVARYSMEDAKVT 319
              ::    :|    |  |   :   |     | |  ||:: |:: :    :  ||:|:|:  
Db        285 LLVNERSLGHVDLIDVSNYLGISPSRYSFKWY--EISRYWDNEKNRRIIREYSIENARSI 342

Qy        320 YELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRKAYKRNELAPNKPDERELAR 379
              | ||       ::| :::|  |  :| :| || :|  |:| | |  || | : |      
Db        343 YLLGNYLLSTYSELVKIVGLPLDKLSVASWGNRIETSLIRTATKSGELIPIRMDN---PN 399

Qy        380 RRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSPDTLNREGCKEYDVAPEVGH 439
              |        : :|: |:: ::  ||  |:|  :|   |::|||| :| | :   :|   :
Db        400 RPSKIKKNIIIQPKVGIYTDVYVLDISSVYSLVIRKFNIAPDTLVKEQCDDCYSSPISNY 459

Qy        440 KFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLDYRQRAIKILANSFYGYYGY 499
              || ::  |   : | :|   |   | |:                  |: | :||  |  :
Db        460 KFKREPSGLYKTFLDELSNVRDSNKIKV------------------IEELISSFNDYVHW 501

Qy        500 AKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYADTDGLHATIPGADAETVKKK 559
                |||| :| | :   :  | |  :| :| :  |  |: |  : |   : |      : |
Db        502 VNARWYSREIASAFDEFSNEIIRFII-DLIKSSGLDVILA--NDLLIFVTGGS----RDK 554

Qy        560 AKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEEGKITTRGLEIVRR-----D 614
                | :  ||      |::: : ||     :   :|| : |  ||     :| |:     :
Db        555 VNELITKINSLYN--LDVKVKIFYKSLLVLDNNRYAGLSEGDKI-----DIARKGEEDMN 607

Qy        615 WSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKLVIHEQITRDLRDYK 674
                |:|:  : :::| ||   ||::|:::||    || : |   |:|:   :| ||| :| 
Db        608 LCELARNIKRKIIEEILISKDVKKAIKLVKSTVIKLRRGEFDNEELITWAKIERDLNEYN 667

Qy        675 ATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIP---ADEFDPTKHRYDAEY 731
                 | |  |::    |  |   : | |:::|| | : ||| |     |    |:| | ||
Db        668 NQLPFVTAARKAIQSGYLISKDSKIGYVIVKGLGPLNDRAEPFFLVKE----KNRIDIEY 723

Qy        732 YIENQVLPAVERILKAFGYRKEDLR 756
              |:: |:     ::||  |  :| |:
Db        724 YVD-QIFRETLKLLKPLGVNEESLK 747



Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 63-81, 84-90, 92-96 remain rejected and new claim 100 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment. 
Claims 63 and 100 (claims 64-81, 84-90, 92-96 dependent thereon) are indefinite in the recitation of “said amino acid sequence selected from….(ii) an amino acid sequence of a Family B type polymerase….”…..(iii) an amino acid sequence of a Family B type polymerase….” and “Family B type polymerase” for the following reasons.  The term “Family B type polymerase” implies that the polymerase is a naturally-occurring polymerase that has been classified as belonging to the recited family.  Therefore, it is unclear if the term is limiting the polymerase to a naturally-occurring polymerase.  If the term intends to encompass variants of a naturally-occurring polymerase, it is unclear as to how the term further limits the polymerase or if it intends to limit the polymerase structurally.  For examination purposes, no patentable weight will be given to the term.  Correction is required. 
Claim 63 (claims 64-81, 84-90, 92-96, 100 dependent thereon) is indefinite in the recitation of “said semi-conserved domain comprising the amino acid sequence of any one of SEQ ID NO: 1, or 2 wherein position 8 is any residue other than Gln, or SEQ ID NO: 3, and wherein the substitution mutation is selected from a substitution at the Thr at position 3 to any residue other than Thr or a substitution at the Ile at position 10 to any residue other than Ile…” for the following reasons.  As written, it is unclear which is the sequence associated with position 8, position 3 and position 10.  In addition, it is unclear as to how the amino acid sequence can comprise SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3 and at the same time comprise a substitution in SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3.  If the amino acid sequence comprises a substitution in SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3, that amino acid sequence cannot longer comprise SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3.  If the intended limitation is “said semi-conserved domain comprises (a) all of SEQ ID NO: 1 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10 of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, (b) all of SEQ ID NO: 2 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10  of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, or (c) all of SEQ ID NO: 3 except for a substitution of the Thr at position 3 of SEQ ID NO: 3 and/or a substitution of the Ile at position 10 of SEQ ID NO: 3 with any other amino acid”, the claim should be amended accordingly.  The Examiner will use the interpretation set forth above for examination purposes. Correction is required. 
Claim 63 (claims 64-81, 84-90, 92-96, 100 dependent thereon)  is indefinite in the recitation of “having a substitution mutation to the semi-conserved domain, said semi-conserved domain comprising the amino acid sequence of SEQ ID NO: 4, wherein position 11 is any residue other than Gln, and wherein the substitution mutation is selected from a substitution at the Thr at position 6 to any residue other than Thr or a substitution at the Ile at position 13 to any residue other than Ile, or a combination thereof” for the following reasons.  There is no antecedent basis for “the semi-conserved domain” in the phrase “having a substitution mutation to the semi-conserved domain, said….”. In addition, as written, it is unclear which is the amino acid sequence associated with positions 11, 6 or 13.  Furthermore, it is unclear as to how the amino acid sequence can comprise SEQ ID NO: 4 and at the same time comprise a substitution in SEQ ID NO: 4.  If the amino acid sequence comprises a substitution in SEQ ID NO: 4, it can no longer comprise all of SEQ ID NO: 4.  If the intended limitation is “said semi-conserved domain comprises all of SEQ ID NO: 4 except for a substitution of the Thr at position 6 of SEQ ID NO: 4 and/or a substitution of the Ile at position 13 of SEQ ID NO: 4 with any other amino acid, wherein the residue at position 11 of SEQ ID NO: 4 is any amino acid other than Gln”, the claim should be amended accordingly.  The examiner will use the interpretation above for examination purposes.  Correction is required. 
Claims 64, 66, 68, 69, 71, 73 are indefinite in the recitation of “position 3/6/10/13” for the following reasons.  As written, it is unclear which is the amino acid sequence associated with the numerical positions recited.  If the intended positions are position 3 of SEQ ID NO: 1, 2, or 3, position 6 of SEQ ID NO: 4, position 10 of SEQ ID NO: 1, 2, or 3, and position 13 of SEQ ID NO: 4, the claims should be amended accordingly. Correction is required. 
Claims 74, 75, 77-81 are indefinite in the recitation of “position/positions functionally equivalent” and “substitution mutation/mutations functionally equivalent” for the following reasons. The term “functionally equivalent” is indefinite because there is no recitation in the claim indicating the function that has to be equivalent with regard to the positions/substitutions recited. As previously explained, a residue at position X can be involved in more than one function. In addition, if a substitution X123Y is associated with decreased activities A and B (e.g., reduced binding to a substrate and reduced hydrolytic activity), the term “substitution functionally equivalent to X123Y” is not necessarily limiting the substitution to the position recited (123) because all that is required is any substitution that also decreases activities A and/or B.   If the intended position is a position corresponding to position X in the polypeptide of SEQ ID NO: Y, and the intended substitution is a substitution that corresponds to substitution X123Y in the polypeptide of SEQ ID NO: A, the claims should be amended accordingly.  For examination purposes, it will be assumed that these claims are duplicates of claim 63. Correction is required. 
Claim 75 is indefinite in the recitation of “comprises substitution mutations at positions functionally equivalent to Leu408Ala and/or Tyr409Ala, Pro410Ile in SEQ ID NO: 5” for the following reasons.  The terms “Leu408Ala”, “Tyr409Ala”, and “Pro410Ile” represent substitutions.  Therefore, it is unclear as to how these substitutions are functionally equivalent to positions in SEQ ID NO: 5.  For examination purposes, claim 75 will be interpreted as a duplicate of claim 63. Correction is required.  
Claim 89 (claims 90, 92 dependent thereon) is indefinite in the recitation of “wherein modified nucleotides comprise a ….having a removable 3’-OH blocking group covalently attached thereto, such that the 3’ carbon atom has attached a group of the structure -O-Z, wherein Z is any one of -C(R1R2)-O-R3, …C(R1R2)-F, and -C(R1R2)-N3….or (R1R2)2 represents an alkylidene group…..; and wherein said molecule may be reacted in the performing of a nucleotide incorporation reaction to yield an intermediate in which each R3 is exchanged for H or, where Z is C(R1R2)-F, the F is exchanged for OH, SH or H2…..with the proviso that where Z is -C(R1R2)-S-R3 both R1 and R2 are not H” for the following reasons.   As previously indicated, it is unclear as to what is the intended meaning of the term “removable 3’-OH blocking group” is or what it encompasses.  Furthermore, as written, it is unclear if the term “removable 3’-OH blocking group” is the group of structure -O-Z.  In addition, there is no (R1R2)2 group recited in the list of items that are encompassed by “Z”, namely -C(R1R2)-O-R3, -C(R1R2)-N-(R3)2, -C(R1R2)-N(H)R3, -C(R1R2)-S-R3, C(R1R2)-F, and -C(R1R2)-N3.  Therefore, it is unclear as to how the term “or (R1R2)2 represents an alkylidene group…..” further limits the claim. The term “and wherein said molecule may be reacted in the performing of a nucleotide incorporation reaction to yield an intermediate in which each R3 is exchanged for H or, where Z is C(R1R2)-F, the F is exchanged for OH, SH or H2…..with the proviso that where Z is -C(R1R2)-S-R3 both R1 and R2 are not H” is indefinite because (a) one cannot determine how limitations regarding a potential use for the molecule, or the intermediates that can be formed in a reaction further limits the kit or the molecule having the -O-Z group, (b) not all the Z moieties have an R3, or (c) how the term “with the proviso that where Z is -C(R1R2)-S-R3 ….” is related to the performing of a nucleotide incorporation reaction, or whether this limitation is simply defining what is excluded in the case where Z is -C(R1R2)-S-R3 .  For examination purposes, claim 89 will be interpreted as a duplicate of claim 87. Correction is required. 
Claim 100 is indefinite in the recitation of “wherein the Family B type polymerase….. is a Family B archaeal polymerase” for the following reasons.  The term “Family B archaeal polymerase” implies that the polymerase is a naturally-occurring polymerase isolated from archaeal organisms. Therefore, it is unclear if the term is limiting the polymerase to a naturally-occurring polymerase from archaeal organisms.  If the term intends to encompass variants of a naturally-occurring polymerase from archaeal organisms, it is unclear as to how the term further limits the polymerase or if it intends to limit the polymerase structurally.  For examination purposes, no patentable weight will be given to the term.  Correction is required.
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 63-81, 84-90, 92-96 and 100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment. 
	Claim 63 as amended (claims 64-79, 84-90, 92-96 and 100 dependent thereon), now requires the polymerase to comprise (a) all of SEQ ID NO: 1 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10 of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid except for Gln, (b) all of SEQ ID NO: 2 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10  of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid except for Gln, (c) all of SEQ ID NO: 3 except for a substitution of the Thr at position 3 of SEQ ID NO: 3 and/or a substitution of the Ile at position 10 of SEQ ID NO: 3 with any other amino acid, or (d) all of SEQ ID NO: 4 except for a substitution of the Thr at position 6 of SEQ ID NO: 4 and/or a substitution of the Ile at position 13 of SEQ ID NO: 4 with any other amino acid, wherein the residue at position 11 of SEQ ID NO: 4 is any amino acid except for Gln.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	As set forth in MPEP 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).  While each of SEQ ID NO: 1 and SEQ ID NO: 2 comprise a variable amino acid at position 8 (Xaa), and SEQ ID NO: 4 comprises a variable amino acid at position 11 (Xaa), and the sequence listing states that (i) position 8 in SEQ ID NO: 1 can be E, D, Q, K, T, Y, S, H, or D, (ii) position 8 in SEQ ID NO: 2 can be E or K, (iii) position 8 in SEQ ID NO: 3  is E, and (iv) position 11 in SEQ ID NO: 4 can be any amino acid, the Examiner has been unable to locate adequate support in the specification for a subgenus of polypeptides comprising SEQ ID NO: 1 wherein the amino acid at position 8 of SEQ ID NO: 1 is any amino acid except for Gln, a subgenus of polypeptides comprising SEQ ID NO: 2 wherein the amino acid at position 8 of SEQ ID NO: 2 is any amino acid except for Gln, or a subgenus of polypeptides comprising SEQ ID NO: 4 wherein the amino acid at position 11 of SEQ ID NO: 4 is any amino acid except for Gln.  Please note that in the case of SEQ ID NO: 1, the sequence listing specifically states that Gln (Q) is one of the amino acids that should be present at position 8, thus being a preferred embodiment.   Thus, there is no indication that a polymerase that comprises  (a) all of SEQ ID NO: 1 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10 of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid except for Gln, (b) all of SEQ ID NO: 2 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10  of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid except for Gln, or (c) all of SEQ ID NO: 4 except for a substitution of the Thr at position 6 of SEQ ID NO: 4 and/or a substitution of the Ile at position 13 of SEQ ID NO: 4 with any other amino acid, wherein the residue at position 11 of SEQ ID NO: 4 is any amino acid except for Gln, were within the scope of the invention as conceived by Applicant at the time of the invention.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claims 63-81, 84-90, 92-96 remain rejected and new claim 100 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 100 for the reasons of record and those set forth below.
Applicant argues that Example 2 provides polymerases comprising substitutions at residues 514 and/or 521 that have the desired activity, thus providing 6 examples of reduction to practice. Applicant states that Examples 3-8 provide evidence of constructive reduction to practice as these examples show mutants of different wild-type polymerases predicted to have improved activity if substitutions are made at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5.  Applicant states that the specification provides relevant and identifying characteristics as it describes the amino acid sequences of seven different family B type DNA polymerases, as shown in Figures 3-4, as well as regions of high levels of conservation and semi-conserved domains as set forth in SEQ ID NO: 1-4.  Applicant requests the Examiner to consider the teachings of Hopfner et al. (PNAS 96:3600-3605, 1999) in support of the argument that there is a correlation between structure and function known in the art as evidenced by the crystal structure of a family B DNA polymerase from T. gorgonarius disclosed by Hopfner et al., alignments of nine members of the family B DNA polymerases provided by Hopfner et al. and conserved regions among these nine members.  Applicant states that in view of the teachings of Hopfner et al., one of skill in the art would recognize that the results from the crystal structure of the T. gorgonarius DNA polymerase is relevant to all family B DNA polymerases.  Applicant states that the examples provided by Witkowski et al. and Seffernick et al. show that most changes in an enzyme’s amino acid sequence not present in the catalytic site are not important in changing its catalytic specificity. Therefore, Applicant is of the opinion that in view of the reduction to practice of at least six species, the constructive reduction to practice of at least 18 species, the disclosure of Figures 3-4, the disclosure of semi-conserved regions and the teachings of Hopfner et al., one of skill in the art would conclude that the claimed invention is adequately described. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 100.  As explained above, claim 100 has been interpreted as a duplicate of claim 63.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The Examiner acknowledges the teachings of Hopfner et al., as well as the teachings of the specification, the alignments and conserved regions/amino acids disclosed in Figures 3-4 and Examples 2-8 of the specification.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is adequately described by the specification and/or the prior art. 
	Claims 63-81, 84-90, 92-96 as amended and new claim 100 as interpreted are directed in part to a genus of DNA polymerases having essentially any structure in view of the fact that the claims require (i) a polymerase that comprises a variant of SEQ ID NO: 1 where only six amino acids are defined because SEQ ID NO: 1 has 10 amino acids where 3 amino acids are undefined and there is a requirement for at least one substitution in SEQ ID NO: 1, (ii) a polymerase that comprises a variant of SEQ ID NO: 2 where only 8 amino acids are defined because SEQ ID NO: 2 has 10 amino acids where one amino acid is undefined and there is a requirement for at least one substitution in SEQ ID NO: 2, (iii) a polymerase that comprises a variant of SEQ ID NO: 3  where only 9 amino acids are defined because SEQ ID NO: 3 comprises 10 amino acids and there is a requirement for at least one substitution in SEQ ID NO: 3, and (iv) a polymerase that comprises a variant of SEQ ID NO: 4 where only seven amino acids are defined because SEQ ID NO: 4 has 13 amino acids where 5 amino acids are undefined and there is a requirement for at least one substitution in SEQ ID NO: 4.  Therefore, the claims require a genus of polymerases where nine amino acids are defined at most while the remaining of the structure in those polymerases is completely undefined.  See Claim Rejections under 35 USC 112, second paragraph, for claim interpretation.  
While it is agreed that the specification discloses six variants of the polypeptide of SEQ ID NO: 5, wherein said variants results solely from the modification of one or two substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and the specification predicts that similar substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5 in 5 additional wild-type polymerases could potentially yield similar improvements in DNA polymerase activity,  it is noted that the claims are not limited to those DNA polymerases disclosed in the specification or those known in the prior art.  The claims encompass any DNA polymerase that have the recited substitutions, known and unknown.  With regard to the alignment of seven DNA polymerases shown in Figures 3-4, and the disclosure of semi-conserved domains, it is noted that conserved regions are dependent upon the sequences used in the alignment.  There is no disclosure in the specification or the prior art indicating that the conserved regions shown in these figures are also found in any family B DNA polymerase, or whether these conserved regions are specifically associated with family B DNA polymerase activity.  It should be noted that the semi-conserved regions disclosed as having the amino acid sequences of  SEQ ID NO: 1-4 are variants of the same region as SEQ ID NO: 4 comprises SEQ ID NO: 1-3.  Moreover, there is no indication that the semi-conserved regions disclosed are required in any family B DNA polymerase, or which ones are essential for DNA polymerase activity.  As shown in the alignment below between the DNA polymerase of SEQ ID NO: 32 and a soybean DNA polymerase, there are DNA polymerases which clearly do not have the conserved regions listed in Figures 3-4.  Therefore, it would erroneous to assume that the structure of any DNA polymerase has to have the conserved regions disclosed in the specification or that these conserved regions are required for a protein to have DNA polymerase activity.   
With regard to the teachings of Hopfner et al., it is reiterated herein that conserved regions are dependent upon the sequences used in the alignment. Hopfner et al. used 9 DNA polymerases and disclose that certain regions are conserved among the archaeal DNA polymerases used in the alignment, while other regions are conserved among certain DNA polymerases and not others.  Hopfner et al. do not teach that these conserved regions are found in any DNA polymerase or that all these regions are signature motifs found in any family B DNA polymerase. Hopfner et al. teach that the active sites of known family B DNA polymerases are not identical since known archaeal family B DNA polymerases have a DTDG motif while other family B DNA polymerases have a DTDS motif (page 3603, right column, Polymerase Active Site).    Even if the argument is made that all family B DNA polymerases have to have the amino acids in the alignment shown in red (31) and the DTDG active site, these are only 35 amino acids of the structure of a protein which is known to comprise hundreds of amino acids.  For example, the DNA polymerase of SEQ ID NO: 5 comprises 775 amino acids.  Assuming arguendo that all DNA polymerases comprise these 35 amino acids, those 35 amino acids represents 4.5% of the structure of the DNA polymerase of SEQ ID NO: 5.  The soybean DNA polymerase shown below has over 1000 amino acids so 35 amino acids represent 3.5% of the structure of the soybean DNA polymerase.  It is highly unlikely that almost 96% of the structure of a protein having DNA polymerase activity is irrelevant to that enzymatic activity.  While the disclosure of the crystal structure of a single DNA polymerase can further increase the knowledge of archaeal DNA polymerases, particularly those which are similar in structure to that which was crystalized, in view of the fact that DNA polymerases can vary significantly in structure, as shown in the alignment below, it is unclear as to how one of skill in the art can reasonably conclude that the teachings of Hopfner et al. provide a structure/function correlation that would allow one of skill in the art to envision the structure of any family B DNA polymerase, or any DNA polymerase. With regard to the assertion by Applicant that changes made in other regions of a protein which are not part of the catalytic site are not important in determining or changing its catalytic specificity, it is noted there is no evidence which suggests that those amino acids which are not part of the catalytic site of a DNA polymerase can be altered in any way without having any effect on DNA polymerase activity.  It should be noted that changes in amino acids which are not directly part of the catalytic site can alter enzymatic activity by virtue of changing the 3D structure of a protein.   Therefore, contrary to Applicant’s assertions, neither the specification nor the prior art have provided a structure/function correlation or sufficient information for one of skill in the art to envision the structure of any DNA polymerase as claimed.  In view of the information disclosed and the knowledge of the prior art, one of skill in the art would have to conclude that the claimed invention is not adequately described. 

SEQ ID NO: 32
RESULT 15
T05731
DNA-directed DNA polymerase (EC 2.7.7.7) delta chain - soybean
C;Species: Glycine max (soybean)
C;Date: 09-Apr-1999 #sequence_revision 09-Apr-1999 #text_change 09-Jul-2004
C;Accession: T05731
R;Collins, J.T.B.; Cannon, G.C.; Heinhorst, S.
submitted to the EMBL Data Library, August 1997
A;Reference number: Z15439
A;Accession: T05731
A;Status: preliminary; translated from GB/EMBL/DDBJ
A;Molecule type: mRNA
A;Residues: 1-1088 
A;Cross-references: UNIPROT:O48901; UNIPARC:UPI00001297C5; EMBL:AF020193; NID:g2895197; PIDN:AAC18443.1; PID:g2895198
C;Genetics:
A;Gene: Pol delta
C;Function:
A;Description: catalyzes replication of DNA
C;Superfamily: DNA polymerase
C;Keywords: DNA binding; DNA replication; nucleotidyltransferase

  Query Match             15.9%;  Score 638.5;  DB 2;  Length 1088;
  Best Local Similarity   26.8%;  
  Matches  234;  Conservative  145;  Mismatches  327;  Indels  167;  Gaps   34;

Qy         34 FEPYFYALLKDDSAIEDV---------KKVTAKRHGTVVK-VKRAEKVQKKFLGRPIEVW 83
              ||||||         :|:         :   | |:  | | |:| | ||:: :       
Db        108 FEPYFYICCPPGMGPDDISHFHQTLEGRMREANRNSNVGKFVRRIEMVQRRSI------- 160

Qy         84 KLYFNHPQDVP------AIRDRIRAHPAVVD--------------IYEYDIPFAKRYLID 123
               :|:      |      |:   : :   ::|               || :: || |::||
Db        161 -MYYQQSNSQPFLKIVVALPTMVASCRGILDRGIQLDGLGMKSFLTYESNVLFALRFMID 219

Qy        124 KGL-------IPX----EGDEELTMLAFAIA TLYH-------EGEEFGTGPILMISY--- 162
                :       ||     :  : |:        ||        |||     |  ::|:   
Db        220 CNIVGGNWIGIPAGKYKKTAKSLSYCQLEFDCLYSELISHAPEGEYSKMAPFRILSFDIE 279

Qy        163 ADGSE--------------ARVITWKKIDLPY---------------VDVV--STEKEMI 191
                | :              | ::| :  | |:               |||:   ||:|::
Db        280 CAGRKGHFPEPTHDPVIQIANLVTLQGEDQPFIRNVMTLKSCSPIVGVDVMPFETEREVL 339

Qy        192 KRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGI-KF-TLGR-DGSEPKI------- 241
                :   :|| |||::| ||   ||  || :|:  | | :|  |||   |  ::       
Db        340 LAWRDFIREVDPDIIIGYNICKFDLPYLIERALNLKIAEFPILGRIRNSRVRVKDTTFSS 399

Qy        242 QRMGDRFA--VEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAW 299
              :: | | :  | |:||: |||  |::|   | :|:| :|      : || |:   |:   
Db        400 RQYGTRESKEVAVEGRVTFDLLQVMQRDYKLSSYSLNSVSSHFLSEQKEDVHHSIISDLQ 459

Qy        300 E-SGEGLERVARYSMEDAKVTYELGREFF--------------PMEAQLSRLIGQSLWDV 344
                : |   |:| | ::|| :   |  :                |:   |||  |||:  :
Db        460 NGNAETRRRLAVYCLKDAYLPQRLLDKLMFIYNYVEMARVTGVPISFLLSR--GQSIKVL 517

Qy        345 SRSSTGNLVEWFLLRKAYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDN-IVYL 403
              |:          |||:| ::| : ||    ::    :| : |  | |   | ::  |  |
Db        518 SQ----------LLRRARQKNLVIPN---AKQAGSEQGTFEGATVLEARAGFYEKPIATL 564

Qy        404 DFRSAAXSIIITHNVSPDTL-NREGCKEYDVAPE------VGHKFCKD--FPGFIPSLLG 454
              || |   ||:: :|:   ||   |  :: :: ||       |  | |     | :| :| 
Db        565 DFASLYPSIMMAYNLCYCTLVIPEDARKLNIPPESVNRTPSGETFVKSNLQKGILPEILE 624

Qy        455 DLLEERQKIKRKMKATVDPLEKKLLDYRQRXIKILANSFYGYYGYAKARWYCKECAESVX 514
              :||  |:: |  :|   ||||| :|| ||  :|| ||| ||: |    :  | | : || 
Db        625 ELLTARKRAKADLKEAKDPLEKAVLDGRQLALKISANSVYGFTGATIGQLPCLEISSSVT 684

Qy        515 AWGREYIEMVIRELEEKF----GF----KVLYADTDGLHATIPGADAETVKKKAKEFLKY 566
              ::||: ||   : :|:||    |:    :|:| ||| :      :  |      :|  ::
Db        685 SYGRQMIEHTKKLVEDKFTTLNGYEHNAEVIYGDTDSVMVQFGVSAVEEAMNLGREAAEH 744

Qy        567 INPKLPGLLELEYEGFYVRGFFVTKKKYAVI-----DEEGKITTRGLEIVRRDWSEIAKE 621
              |:      ::||:|  |     ::||:|| :     |   |: |:|:| ||||   : | 
Db        745 ISGTFTKPIKLEFEKVYYPYLLISKKRYAGLFWTKPDNFDKMDTKGIETVRRDNCLLVKN 804

Qy        622 TQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKLVIHEQITRDLRDYKATGPHVA 681
                   |  ||   |:  ||: ||     |    :    ||| : :|:   ||:    || 
Db        805 LVNDCLHKILIDRDIPGAVQYVKNAISDLLMNRMDLSLLVITKGLTKTGDDYEVKAAHVE 864

Qy        682 VAKRLAARGVKIRP--GTVISYIVLKGSGRIGDRAIPADEFDP-----TKHRYDAEYYIE 734
              :|:|:  |     |  |  : |:::| :   | :|    | ||          |  ||:|
Db        865 LAERMRKRDAATAPNVGDRVPYVIIKAAK--GAKAYERSE-DPIYVLENNIPIDPHYYLE 921

Qy        735 NQVLPAVERILKAF--GYRKEDLRYQKTKQVGL 765
              ||:   : || :       || |    |: : :
Db        922 NQISKPILRIFEPILKNASKELLHGSHTRSISI 954

	 
Claims 63-81, 84-90, 92-96 remain rejected and new claim 100 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymerases of SEQ ID NO: 6-8, 10-12 or 14-16, and a kit comprising said polymerases, does not reasonably provide enablement for variants of the polymerase of SEQ ID NO: 5 having essentially any structure, or kits comprising these variants.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 100 for the reasons of record and those set forth below.
Applicant argues that undue experimentation is not required to make and use the claimed invention.  Applicant requests the Examiner to consider the teachings of Hopfner et al., who disclose the crystal structure of a T. gorgonarius DNA polymerase, and states that Hopfner et al. disclose conserved regions/residues among the sequences of five archaeal family B DNA polymerases and 4 additional DNA polymerases.  Applicant states that one of skill in the art would recognize that the teachings of Hopfner et al. regarding the crystal structure of the T. gorgonarius DNA polymerase are relevant to all DNA polymerases.  Applicant submits that it is clear that there is an art-recognized correlation between structure and function and that this correlation would allow one of skill in the art to recognize which changes in the amino acid sequence of a DNA polymerase could be tolerated with retention of enzymatic activity.  Applicant is of the opinion that there is a predictable and reasonable expectation that the non-conserved amino acids can be varied without an effect on enzymatic activity, and that varying conserved amino acids will result in loss of enzymatic activity.  Applicant points to the teachings of the specification, citing the information provided by Figures 3-4 regarding conserved regions/amino acids as well as the information provided by Examples 2-8 regarding making DNA molecules that encode proteins with DNA polymerase activity, including mutants of family B DNA polymerases, and the recombinant production of said mutants.   Applicant is of the opinion that the details provided in the specification and the knowledge generally available to one of skill in the art at the earliest priority date of the instant application would allow one of skill in the art to carry out the invention.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 100.  As explained above, claim 100 has been interpreted as a duplicate of claim 63.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The Examiner acknowledges the teachings of Hopfner et al., as well as the teachings of the specification, the alignments and conserved regions/amino acids disclosed in Figures 3-4 and Examples 2-8 of the specification.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claimed invention is fully enabled by the teachings of the specification and/or the prior art. 
	As indicated above, claims 63-81, 84-90, 92-96 as amended and new claim 100 as interpreted are directed in part to a genus of DNA polymerases having essentially any structure in view of the fact that the claims require (i) a polymerase that comprises a variant of SEQ ID NO: 1 where only six amino acids are defined because SEQ ID NO: 1 has 10 amino acids where 3 amino acids are undefined and there is a requirement for at least one substitution in SEQ ID NO: 1, (ii) a polymerase that comprises a variant of SEQ ID NO: 2 where only 8 amino acids are defined because SEQ ID NO: 2 has 10 amino acids where one amino acid is undefined and there is a requirement for at least one substitution in SEQ ID NO: 2, (iii) a polymerase that comprises a variant of SEQ ID NO: 3  where only 9 amino acids are defined because SEQ ID NO: 3 comprises 10 amino acids and there is a requirement for at least one substitution in SEQ ID NO: 3, and (iv) a polymerase that comprises a variant of SEQ ID NO: 4 where only seven amino acids are defined because SEQ ID NO: 4 has 13 amino acids where 5 amino acids are undefined and there is a requirement for at least one substitution in SEQ ID NO: 4.  Therefore, the claims require DNA polymerases where nine amino acids are defined at most while the remaining of the structure in those polymerases is completely undefined.  See Claim Rejections under 35 USC 112, second paragraph, for claim interpretation.  
	As indicated above with regard to the teachings of Hopfner et al., the conserved regions disclosed are specific to the 9 DNA polymerases used in the alignment.  It is reiterated herein that Hopfner et al. teach that  certain regions are conserved among the archaeal DNA polymerases used in the alignment, while other regions are conserved among certain DNA polymerases and not others.  Hopfner et al. do not teach that these conserved regions are found in any DNA polymerase or that all these regions are signature motifs found in any family B DNA polymerase. Hopfner et al. teach that the active sites of known family B DNA polymerases are not identical since known archaeal family B DNA polymerases have a DTDG motif while other family B DNA polymerases have a DTDS motif (page 3603, right column, Polymerase Active Site).    Furthermore, even if the argument is made that all family B DNA polymerases have to have the amino acids in the alignment shown in red (31) and the DTDG active site, these 35 amino acids merely represent 4.5% of the structure of a DNA polymerase such as that of SEQ ID NO: 5 or 3.5% of a DNA polymerase such as the soybean polymerase disclosed above.  Neither Hopfner et al. nor the specification provide any teaching or suggestion as to the remaining 96% of the structure of any family B DNA polymerase and it is highly unlikely that 96% of the structure of a DNA polymerase is irrelevant to DNA polymerase activity.   As explained above, while the disclosure of the crystal structure of a single DNA polymerase can further increase the knowledge of archaeal DNA polymerases which are similar in structure to that studied by Hopfner et al., it is known in the art that DNA polymerases can vary significantly in structure, as evidenced by the alignment of the DNA polymerase of SEQ ID NO: 32 and the soybean DNA polymerase shown above.  Therefore, it is unclear as to how one of skill in the art can reasonably conclude that (a) the teachings of Hopfner et al. would allow one of skill in the art to determine the full structure of any family B DNA polymerase, or (b) there is an art-recognized correlation between structure and function and that this correlation would allow one of skill in the art to recognize which changes in the amino acid sequence of a DNA polymerase could be tolerated with retention of enzymatic activity.  
	With regard to the argument that there is a predictable and reasonable expectation that the non-conserved amino acids can be varied without an effect on enzymatic activity, and that varying conserved amino acids will result in loss of enzymatic activity, it is reiterated herein that it is unclear if the conserved regions disclosed in the specification or the teachings of Hopfner et al. are applicable to all DNA polymerases.  It is clear from the alignment provided above, that the number of conserved amino acids in a DNA polymerase is not the majority of the structure of a DNA polymerase.  Neither the specification nor the prior art provide some teaching or guidance as to which are the conserved regions found in all DNA polymerases.  Furthermore, there is no information as to how to modify those amino acids not directly found in the catalytic domain without altering enzymatic activity.  As indicated above, changes made to amino acids which are not part of the catalytic domain can have an effect in enzymatic activity by virtue of altering the 3D structure of a protein.  Therefore, it is unclear as to how one conclude that changes to amino acids that are not conserved will not have an effect on enzymatic activity when it is unclear as to which amino acids are conserved across all DNA polymerases, and there is no teaching or guidance as to which amino acids to modify and how they can be modified so that the enzymatic activity is not altered.   
	With regard to the teachings of the specification, particularly those of Figures 3-4 and Examples 2-8, it is reiterated herein that the conserved regions disclosed are specific to the sequences used in the alignment and there is absolutely no indication that these conserved regions are required in any DNA polymerase or whether these conserved regions are associated with DNA polymerase activity. With regard to the manufacture of the recited proteins, the Examiner agrees that at the time the invention was made, molecular biology techniques were known which would allow one of skill in the art to make mutants of a protein and recombinantly produce those mutants.  However, in the absence of some knowledge or guidance as to which mutants are more likely to have DNA polymerase activity, a structure/function correlation, or a rational and predictable scheme to select those mutants most likely to have DNA polymerase activity, one of skill in the art would have to test an essentially infinite number of proteins and determine which ones have DNA polymerase activity.   Testing an infinite number of mutants to find those having the desired enzymatic activity is deemed undue experimentation.  Therefore, in view of the information provided, one cannot reasonably conclude that the entire scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Claim Rejections - 35 USC § 102
Claims 63-77 were rejected under 35 U.S.C. 102(b) as being anticipated by Sensen et al (PIR accession number S75407, 1997; cited in the IDS).
Claim 63 as amended (claims 64-79, 84-90, 92-96 and 100 dependent thereon), now requires the polymerase to comprise (a) all of SEQ ID NO: 1 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10 of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, (b) all of SEQ ID NO: 2 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10  of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, (c) all of SEQ ID NO: 3 except for a substitution of the Thr at position 3 of SEQ ID NO: 3 and/or a substitution of the Ile at position 10 of SEQ ID NO: 3 with any other amino acid, or (d) all of SEQ ID NO: 4 except for a substitution of the Thr at position 6 of SEQ ID NO: 4 and/or a substitution of the Ile at position 13 of SEQ ID NO: 4 with any other amino acid, wherein the residue at position 11 of SEQ ID NO: 4 is any amino acid other than Gln.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	While the  DNA polymerase of Sensen et al. comprises the substitution of the Thr at the position corresponding to position 3 of SEQ ID NO: 1, 2, and 3 and the substitution of the Thr at the position corresponding to position 6 of SEQ ID NO: 4, it does not comprise the remainder of the structure  of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID NO: 4, as shown in the alignment provided above (region in bold/italics; amino acids 511-523 of the polypeptide of Sensen et al.).   Therefore,  this rejection is hereby withdrawn. 



Claims 63-79, 84-96 were rejected under 35 U.S.C. 102(b) as being anticipated by Holliger et al. (WO 2011/135280 published 11/3/2011; cited in the IDS).  
Claim 63 as amended (claims 64-79, 84-90, 92-96 and 100 dependent thereon), now requires the polymerase to comprise (a) all of SEQ ID NO: 1 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10 of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, (b) all of SEQ ID NO: 2 except for a substitution of the Thr at position 3 of SEQ ID NO: 1 and/or a substitution of the Ile at position 10  of SEQ ID NO: 1 with any other amino acid, wherein the residue at position 8 of SEQ ID NO: 1 is any amino acid other than Gln, (c) all of SEQ ID NO: 3 except for a substitution of the Thr at position 3 of SEQ ID NO: 3 and/or a substitution of the Ile at position 10 of SEQ ID NO: 3 with any other amino acid, or (d) all of SEQ ID NO: 4 except for a substitution of the Thr at position 6 of SEQ ID NO: 4 and/or a substitution of the Ile at position 13 of SEQ ID NO: 4 with any other amino acid, wherein the residue at position 11 of SEQ ID NO: 4 is any amino acid other than Gln.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	The position corresponding to position 8 in SEQ ID NO: 1 and SEQ ID NO:  2,  and the position corresponding to position 11 in SEQ ID NO: 4 is position 519 in the polypeptide of SEQ ID NO: 1 of Hollinger et al.  The polypeptide of SEQ ID NO: 1 of Hollinger et al. comprises all of SEQ ID NO: 3 of the instant application except for a Gln at the position corresponding to position 8 of SEQ ID NO: 3 of the instant application (amino acids 512-521 of SEQ ID NO: 1).  See alignment below, region in bold/italics. In view of the fact that the polypeptide of SEQ ID NO: 1 of Hollinger et al. comprises a Gln at position 519 of SEQ ID NO: 1 (see alignment below) and Hollinger et al. fail to teach a substitution at position 519 of the polypeptide of SEQ ID NO: 1, this rejection is hereby withdrawn.

Query = SEQ ID NO: ID NO:5
Sbjct = SEQ ID NO: 1 of WO 2011/135280

NW Score
Identities
Positives
Gaps

Frame
3745
709/775(91%)
744/775(96%)
2/775(0%)



Features:
Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITE+GKPVIR+FKKENGEFKI+YDR FEPY YALLKDDSAIEDVKK+TA+RHG
Sbjct  1    MILDTDYITEDGKPVIRIFKKENGEFKIDYDRNFEPYIYALLKDDSAIEDVKKITAERHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            T V+V RAEKV+KKFLGRPIEVWKLYF HPQDVPAIRD+I+ HPAVVDIYEYDIPFAKRY
Sbjct  61   TTVRVVRAEKVKKKFLGRPIEVWKLYFTHPQDVPAIRDKIKEHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIPMEGDEEL MLAFDIETLYHEGEEF  GPILMISYAD   ARVITWK IDLPY
Sbjct  121  LIDKGLIPMEGDEELKMLAFDIETLYHEGEEFAEGPILMISYADEEGARVITWKNIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFL+VV+EKDPDVLITYNGDNFDFAYLKKR E+LG+KF LGR+GSEPK
Sbjct  181  VDVVSTEKEMIKRFLKVVKEKDPDVLITYNGDNFDFAYLKKRSEKLGVKFILGREGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEA+FG+PKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAIFGQPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            +GEGLERVARYSMEDAKVTYELG+EFFPMEAQLSRL+GQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  TGEGLERVARYSMEDAKVTYELGKEFFPMEAQLSRLVGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AY+RNELAPNKPDERELARRR  YAGGYVKEPERGLW+NIVYLDFRSLYPSIIITHNVSP
Sbjct  361  AYERNELAPNKPDERELARRRESYAGGYVKEPERGLWENIVYLDFRSLYPSIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGC+EYDVAP+VGHKFCKDFPGFIPSLLGDLLEERQK+K+KMKAT+DP+EKKLLD
Sbjct  421  DTLNREGCEEYDVAPQVGHKFCKDFPGFIPSLLGDLLEERQKVKKKMKATIDPIEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGR+YIE  IRE+EEKFGFKVLYAD
Sbjct  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGRQYIETTIREIEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDG  ATIPGADAETVKKKAKEFL YIN KLPGLLELEYEGFY RGFFVTKKKYAVIDEE
Sbjct  541  TDGFFATIPGADAETVKKKAKEFLDYINAKLPGLLELEYEGFYKRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
             KITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  DKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VI+EQITRDL+DYKATGPHVAVAKRLAARG+KIRPGTVISYIVLKGSGRIGDRAIP DEF
Sbjct  661  VIYEQITRDLKDYKATGPHVAVAKRLAARGIKIRPGTVISYIVLKGSGRIGDRAIPFDEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DP KH+YDAEYYIENQVLPAVERIL+AFGYRKEDLRYQKT+QVGLGAWLK K   
Sbjct  721  DPAKHKYDAEYYIENQVLPAVERILRAFGYRKEDLRYQKTRQVGLGAWLKPK--T  773


Double Patenting
Claims 63-81 and 84-96 remain rejected and new claim 100 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12, 16-23 of U.S. Patent No. 9765309.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 and claims 64-81, 84-96, 100 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises all of SEQ ID NO: 3 except for substitutions at positions corresponding to positions 3 and/or 10 of SEQ ID NO: 3 (correspond to amino acids 514 and 521 of the polypeptide of SEQ ID NO: 5), and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or  A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 9-12 of U.S. Patent No. 9765309 are directed in part to a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 11 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 11, wherein said variant comprises substitutions at positions corresponding to positions 408, 409, 410, and 477 of the polypeptide of SEQ ID NO: 5, wherein said substitutions correspond to substitutions Leu408Ala, Tyr409Leu, Pro410Ile, and Lys477Met in the polypeptide of SEQ ID NO: 5, wherein said variant further comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, wherein said substitutions correspond to substitutions Thr514Ala, Thr514Ser, or Ile521Leu in the polypeptide of SEQ ID NO: 5.  The polypeptide of SEQ ID NO: 5 of US Patent No. 9765309 is identical to the polypeptide of SEQ ID NO: 5 of the instant application.  The polypeptide of SEQ ID NO: 11 has substitutions that correspond to substitutions D141A, E143A, L408A, Y409A, P410I, P410V, and P410A in the polypeptide of SEQ ID NO: 5 (X at position 410 of SEQ ID NO: 11 has been defined in the sequence listing of US Patent No. 9765309 as I, V, or A).  See alignment below and residues in italics/bold/underlined. Claims 16-23 of US Patent No. 9765309 are directed in part to the polypeptide of SEQ ID NO: 29 or the polypeptide  of SEQ ID NO: 31. The polypeptide of SEQ ID NO: 29 has substitutions that correspond to substitutions M129A, D141A, E143A, C223S, L408A, Y409A, P410I, A485V, T514S and I521L in the polypeptide of SEQ ID NO: 5.  See alignment below and residues in italics/bold/underlined.  The polypeptide of SEQ ID NO: 31 has substitutions that correspond to M129A, D141A, E143A, C223S, L408A, Y409A, P410I, A485V, T514A and I521L in the polypeptide of SEQ ID NO: 5. See alignment below and residues in italics/bold/underlined.  The specification of U.S. Patent No. 9765309 discloses a kit comprising the DNA polymerase of the claims, modified nucleotides and  DNA template/primers as a preferred format of the genus of DNA polymerases claimed.  Therefore, the DNA polymerases of claims 9-12, 16-53 of US Patent No. 9765309 anticipate claims 63-81, 100 of the instant application and render the kit of claims 84-96 of the instant application obvious in view of the preferred embodiments disclosed. 
Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 11 - US Patent No. 9,765,309

NW Score      Identities      Positives	   Gaps
4005          769/775(99%)    769/775(99%)     0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIPMEGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPMEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEK LLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKMLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775


Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 29 - US Patent No. 9,765,309

NW Score      Identities      Positives	   Gaps
3983         765/775(99%)    767/775(98%)	    0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV+AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVSAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775

Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 31 - US Patent No. 9,765,309

NW Score      Identities      Positives	   Gaps
3982          765/775(99%)    766/775(98%)	     0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVAAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775


Claims 63-81 and 84-96 remain rejected and new claim 100 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,421,996.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 and claims 64-81, 84-96, 100 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises all of SEQ ID NO: 3 except for substitutions at positions corresponding to positions 3 and/or 10 of SEQ ID NO: 3 (correspond to amino acids 514 and 521 of the polypeptide of SEQ ID NO: 5), and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or  A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 1-12 of U.S. Patent No. 10,421,996 are directed in part to a DNA polymerase that comprises SEQ ID NO: 32, 33 or 34, and a kit that comprises the DNA polymerase, modified/synthetic nucleotides and DNA template/primers.  The polypeptide of SEQ ID NO: 32 is a variant of the polypeptide of SEQ ID NO: 5 of the instant application that comprises substitutions that correspond to substitutions D141A, E143A, C223S, L408A, Y409A, P410I, P410A, P410V, A485L, A485V, T514S, T514A and I521L in the polypeptide of SEQ ID NO: 5.  X at position 410 of SEQ ID NO: 32 has been defined in the sequence listing of US Patent No. 10,421,996 as I, V, or A, X at position 485 of SEQ ID NO: 32 has been defined in the sequence listing of US Patent No. 10,421,996 as L or V, and X at position 514 of SEQ ID NO: 32 has been defined in the sequence listing of US Patent No. 10,421,996 as A or S.  See alignment below and residues in italics/bold/underlined. The polypeptide of SEQ ID NO: 33 is a variant of the polypeptide of SEQ ID NO: 5 of the instant application that comprises substitutions that correspond to substitutions D141A, E143A, C223S, L408A, Y409A, P410I, P410A, A485L, A485V, and I521L in the polypeptide of SEQ ID NO: 5.  X at position 410 of SEQ ID NO: 33 has been defined in the sequence listing of US Patent No. 10,421,996 as I or A, X at position 485 of SEQ ID NO: 33 has been defined in the sequence listing of US Patent No. 10,421,996 as L or V, and X at position 521 of SEQ ID NO: 33 has been defined in the sequence listing of US Patent No. 10,421,996 as L.  See alignment below and residues in italics/bold/underlined.  The polypeptide of SEQ ID NO: 34 is a variant of the polypeptide of SEQ ID NO: 5 of the instant application that comprises substitutions that correspond to substitutions D141A, E143A, C223S, L408A, Y409A, P410I, P410A, P410V, A485L, A485V, T514A, T514S,  and I521L in the polypeptide of SEQ ID NO: 5.  X at position 410 of SEQ ID NO: 34 has been defined in the sequence listing of US Patent No. 10,421,996 as I, V or A, X at position 485 of SEQ ID NO: 34 has been defined in the sequence listing of US Patent No. 10,421,996 as L or V, X at position 514 of SEQ ID NO: 34 has been defined in the sequence listing of US Patent No. 10,421,996 as A or S, and X at position 521 of SEQ ID NO: 34 has been defined in the sequence listing of US Patent No. 10,421,996 as L.  See alignment below and residues in italics/bold/underlined.  Therefore, the DNA polymerases and kits comprising said DNA polymerases of claims 1-12 of US Patent No. 10,421,996 anticipate the DNA polymerases and kit of claims 63-81, 84-96, and 100 of the instant application as written/interpreted.

SEQ ID NO:5 vs SEQ ID NO: 32 of US Patent No. 10,421,996


SEQ_ID_NO_32_PAT_10421996

  Query Match             98.5%;  Score 3985;  DB 1;  Length 775;
  Best Local Similarity   98.8%;  
  Matches  766;  Conservative    0;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||| ||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPXEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              |||||||||||||||||||||||||||||||||||||||||||||||   ||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              |||| |||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db        481 YRQRXIKILANSFYGYYGYAKARWYCKECAESVXAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775




SEQ ID NO:5 vs SEQ ID NO: 33 of US Patent No. 10,421,996

SEQ_ID_NO_33_PAT_10421996

  Query Match             98.5%;  Score 3985;  DB 1;  Length 775;
  Best Local Similarity   98.8%;  
  Matches  766;  Conservative    0;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||| ||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPXEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              |||||||||||||||||||||||||||||||||||||||||||||||   ||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              |||| ||||||||||||||||||||||||||||||||||| |||||||||||||||||||
Db        481 YRQRXIKILANSFYGYYGYAKARWYCKECAESVTAWGREYXEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775




SEQ ID NO:5 vs SEQ ID NO: 34 of US Patent No. 10,421,996

SEQ_ID_NO_34_PAT_10421996

  Query Match             98.3%;  Score 3980;  DB 1;  Length 775;
  Best Local Similarity   98.7%;  
  Matches  765;  Conservative    0;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||| ||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPXEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              |||||||||||||||||||||||||||||||||||||||||||||||   ||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              |||| |||||||||||||||||||||||||||| |||||| |||||||||||||||||||
Db        481 YRQRXIKILANSFYGYYGYAKARWYCKECAESVXAWGREYXEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 remain rejected and new claim 100 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, 26-31 of U.S. Patent No. 11,104,888.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 and claims 64-81, 84-96, 100 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises all of SEQ ID NO: 3 except for substitutions at positions corresponding to positions 3 and/or 10 of SEQ ID NO: 3 (correspond to amino acids 514 and 521 of the polypeptide of SEQ ID NO: 5), and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 1-18, 26-31 of U.S. Patent No. 11,104,888 are directed in part to a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 1 which comprises a substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 1 and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410 and 485 of the polypeptide of SEQ ID NO: 1, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 1 is T514A.  The polypeptide of SEQ ID NO: 1 of US Patent No. 11,104,888 is identical to the polypeptide of SEQ ID NO: 5 of the instant application as shown in the alignment below.  The specification of US Patent No. 11,104,888 discloses the substitutions D141A, E143A, C223S, L408A, Y409A, P410I and A485V as preferred embodiments of the genus of substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410 and 485 of the polypeptide of SEQ ID NO: 1, as evidenced by SEQ ID NO: 8 of said patent, which is called Pol812 in said specification.  The specification of US Patent No. 11,104,888 also discloses a kit comprising said DNA polymerase, modified nucleotides, and DNA template/primers as a preferred format for the genus of DNA polymerases claimed.  Therefore, the DNA polymerases of claims 1-18, 26-31 of U.S. Patent No. 11,104,888 either anticipate or render obvious the DNA polymerase and kit of claims 63-81, 84-96, and 100 of the instant application in view of the preferred embodiments disclosed.

SEQ ID NO:5 vs SEQ ID NO:1 of US Patent No. 11,104,888

SEQ_ID_NO_1_PAT_11104888

  Query Match             100.0%;  Score 4047;  DB 1;  Length 775;
  Best Local Similarity   100.0%;  
  Matches  775;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775



Claims 63-81 and 84-96 remain rejected and new claim 100 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22, 26-31 of U.S. Patent No. 10,150,954.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 and claims 64-81, 84-96, 100 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises all of SEQ ID NO: 3 except for substitutions at positions corresponding to positions 3 and/or 10 of SEQ ID NO: 3 (correspond to amino acids 514 and 521 of the polypeptide of SEQ ID NO: 5), and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 1-22, 26-31 of U.S. Patent No. 10,150,954 are directed in part to (i) a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 10 and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410 and 485 of the polypeptide of SEQ ID NO: 10, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, the substitution at the position corresponding to position 223 is C233S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L, and (ii) a kit comprising a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 10, and synthetic/labeled/modified nucleotides.  The polypeptide of SEQ ID NO: 10 of US Patent No. 10,150,954 is identical to the polypeptide of SEQ ID NO: 5 of the instant application as shown in the alignment below.  The specification of US Patent No. 10,150,954 discloses the substitutions L408A, Y409A, P410I, A485V, A485L as preferred embodiments of the genus of substitutions at positions corresponding to positions 408, 409, 410 and 485 of the polypeptide of SEQ ID NO: 10. The specification of US Patent No.   10,150,954 as evidenced by claim 23 discloses a DNA template as a preferred component of the kit.  Therefore, the DNA polymerases and kit of claims 1-22, 26-31 of U.S. Patent No. 10,150,954 either anticipate or render obvious the DNA polymerase and kit of claims 63-81, 84-96, and 100 of the instant application in view of the preferred embodiments disclosed.
SEQ ID NO:5 vs SEQ ID NO:10 of US Patent No. 10,150,954
SEQ_ID_NO_10_PAT_10150954

  Query Match             100.0%;  Score 4047;  DB 1;  Length 775;
  Best Local Similarity   100.0%;  
  Matches  775;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 remain rejected and new claim 100 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20, 22 of U.S. Patent No. 11,198,854.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 and claims 64-81, 84-96, 100 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises all of SEQ ID NO: 3 except for substitutions at positions corresponding to positions 3 and/or 10 of SEQ ID NO: 3 (correspond to amino acids 514 and 521 of the polypeptide of SEQ ID NO: 5), and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Claims 20, 22 of U.S. Patent No. 11,198,854 are directed in part to a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 10 as well as at positions corresponding to positions 223, 408, 409, and 410, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L.  The polypeptide of SEQ ID NO: 10 of US Patent No. 11,198,854 is identical to the polypeptide of SEQ ID NO: 5 of the instant application as shown in the alignment below.  The specification as evidenced by claim 19 of US Patent No. 11,198,854 discloses the substitution C223S as the preferred substitution at the position corresponding to position 223 of the polypeptide of SEQ ID NO: 10. The specification of US Patent No. 11,198,854 discloses the substitutions L408A, Y409A and P410I as preferred substitutions at the positions corresponding to positions 408, 409, and 410 of the polypeptide of SEQ ID NO: 10.  The specification as evidenced by claims 13-14 of US Patent No. 11,198,854 discloses substitutions at the positions corresponding to positions 141, 143 and 485 of the polypeptide of SEQ ID NO: 10 as preferred substitutions to be present in the DNA polymerase of the claims. The specification of US Patent No. 11,198,854 discloses A485L and A485V as preferred substitutions at the position corresponding to position 485 of the polypeptide of SEQ ID NO: 10. The specification as evidenced by claims 23, 26-29 of US Patent No. 11,198,854 discloses a kit comprising the DNA polymerase, modified/labelled/synthetic nucleotides, and DNA template as a preferred format of the DNA polymerases of the claims.  Therefore, the DNA polymerases of claims 20, 22 of U.S. Patent No. 11,198,854 either anticipate or render obvious the DNA polymerase and kit of claims 63-81, 84-96, and 100 of the instant application in view of the preferred embodiments disclosed.

SEQ ID  NO:5 vs SEQ ID NO:10 of US Patent No. 11,198,854

SEQ_ID_NO_10_PAT_11198854

  Query Match             100.0%;  Score 4047;  DB 1;  Length 775;
  Best Local Similarity   100.0%;  
  Matches  775;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 remain rejected and new claim 100 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,870,836.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 and claims 64-81, 84-96, 100 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises all of SEQ ID NO: 3 except for substitutions at positions corresponding to positions 3 and/or 10 of SEQ ID NO: 3 (correspond to amino acids 514 and 521 of the polypeptide of SEQ ID NO: 5), and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	Claims 6-9 of U.S. Patent No. 10,870,836 are directed in part to a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 5 as well as at positions corresponding to positions 141 and 143, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L.  The polypeptide of SEQ ID NO: 5 of US Patent No. 10,870,836 is identical to the polypeptide of SEQ ID NO: 5 of the instant application.  The polypeptide of SEQ ID NO: 10 of  US Patent No. 10,870,836 is identical to the polypeptide of SEQ ID NO: 5 except for the substitutions D141A, E143A, and K477M as shown in the alignment below. The specification as evidenced by claims 3, 5, 11 of US Patent No. 10,870,836 discloses substitutions corresponding to substitutions A485L, A485V, C223S, L408A, Y409A and P410I in the polypeptide of SEQ ID NO: 5 as preferred substitutions to be present in the DNA polymerase of the claims. The specification of US Patent No. 10,870,836 discloses a kit comprising the DNA polymerase, modified/labelled/synthetic nucleotides, and DNA template as a preferred format of the DNA polymerases of the claims.  Therefore, the DNA polymerases of claims 6-9 of U.S. Patent No. 10,870,836  either anticipate or render obvious the DNA polymerase and kit of claims 63-81, 84-96, and 100 of the instant application in view of the preferred embodiments disclosed.
SEQ ID NO:5 vs SEQ ID NO:10 of US Patent No. 10,870,836
SEQ_ID_NO_10_PAT_10870836

  Query Match             99.5%;  Score 4027;  DB 1;  Length 775;
  Best Local Similarity   99.6%;  
  Matches  772;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||||||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKMLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 remain provisionally rejected and new claim 100 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 43-46, 51-55 of copending Application No. 16/953,882.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
	Claim 63 and claims 64-81, 84-96, 100 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises all of SEQ ID NO: 3 except for substitutions at positions corresponding to positions 3 and/or 10 of SEQ ID NO: 3 (correspond to amino acids 514 and 521 of the polypeptide of SEQ ID NO: 5), and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Claims 43-46, 51-55 of copending Application No. 16/953,882 are directed in part to (i) a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 5 as well as at positions corresponding to positions 477 and 485, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L, and (ii) the polypeptide of SEQ ID NO: 29 or SEQ ID NO: 31.  The polypeptide of SEQ ID NO: 5 of copending Application No. 16/953,882 is identical to the polypeptide of SEQ ID NO: 5 of the instant application.  The polypeptide of SEQ ID NO: 10 of copending Application No. 16/953,882 is identical to the polypeptide of SEQ ID NO: 5 except for the substitutions D141A, E143A, and K477M as shown in the alignment below. The polypeptide of SEQ ID NO: 29 of copending Application No. 16/953,882 has substitutions that correspond to substitutions M129A, D141A, E143A, C223S, L408A, Y409A, P410I, A485V, T514S and I521L in the polypeptide of SEQ ID NO: 5.  See alignment below and residues in italics/bold/underlined.  The polypeptide of SEQ ID NO: 31 has substitutions that correspond to M129A, D141A, E143A, C223S, L408A, Y409A, P410I, A485V, T514A and I521L in the polypeptide of SEQ ID NO: 5. See alignment below and residues in italics/bold/underlined.  The specification of copending Application No. 16/953,882 discloses a kit comprising the DNA polymerase of the claims, modified nucleotides and  DNA template/primers as a preferred format of the genus of DNA polymerases claimed.  Therefore, the DNA polymerases of claims 43-46, 51-55 of copending Application No. 16/953,882 anticipate claims 63-81, 100 of the instant application and render the kit of claims 84-96 of the instant application obvious in view of the preferred embodiments disclosed. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
SEQ ID NO:5 vs SEQ ID NO:10 of Application 16/953,882
SEQ_ID_NO_10_APPL_16953882

  Query Match             99.5%;  Score 4027;  DB 1;  Length 775;
  Best Local Similarity   99.6%;  
  Matches  772;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||||||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKMLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775

Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 29 - Application No. 16/953,882


NW Score	Identities	Positives	Gaps
3983	       765/775(99%)    767/775(98%)	0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV+AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVSAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775




Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 31 - Application No. 16/953,882


NW Score	Identities	Positives	Gaps
3982	       765/775(99%)    766/775(98%)	0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVAAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775


Applicant traverses these rejections in view of the lack of indication of allowable subject matter.  Applicant states that the claims remain subject to further amendment and that this rejection may be inappropriate in view of future amendments.  Applicant states that upon an indication of allowable subject matter and in the event these rejections are maintained, Applicant will provide an appropriate response. 
In view of the fact that no arguments traversing the Examiner’s position have been provided and no terminal disclaimer has been filed, these rejections are maintained and further applied to new claim 100 for the reasons of record and those set forth above. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
August 12, 2022